United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 10-2614
                                   ___________

United States of America,               *
                                        *
            Appellee,                   *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Eastern District of Arkansas.
Kevin Ray Purnell,                      *
                                        * [UNPUBLISHED]
            Appellant.                  *
                                   ___________

                             Submitted: December 7, 2010
                                Filed: December 9, 2010
                                 ___________

Before WOLLMAN, MELLOY, and GRUENDER, Circuit Judges.
                         ___________

PER CURIAM.

       Kevin Purnell pled guilty to one count of possessing cocaine base with intent
to distribute, in violation of 21 U.S.C. § 841(a)(1). After calculating a Guidelines
imprisonment range of 188-235 months, the district court1 sentenced Purnell to 180
months’ imprisonment. On appeal, his counsel has filed a brief under Anders v.
California, 386 U.S. 738 (1967), stating that Purnell believes that his sentence is
substantively unreasonable.



      1
        The Honorable James M. Moody, United States District Judge for the Eastern
District of Arkansas.
       We conclude that the district court committed no procedural error and imposed
a substantively reasonable sentence. See Gall v. United States, 552 U.S. 38, 51 (2007)
(in reviewing sentence, appellate court first ensures that district court committed no
significant procedural error, and then considers substantive reasonableness of sentence
under abuse-of-discretion standard); United States v. Haack, 403 F.3d 997, 1004 (8th
Cir. 2005) (describing abuse of discretion).

      Having reviewed the record under Penson v. Ohio, 488 U.S. 75 (1988), we find
no nonfrivolous issues. Accordingly, we allow counsel to withdraw, and we affirm.
                       ______________________________




                                         -2-